NUMBER 13-16-00561-CV

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG



                            IN RE ANDRINA DE ANDA


                      On Petition for Writ of Mandamus.’


                                     ORDER
 Before Chief Justice Valdez and Justices Rodriguez and Benavides
                          Per Curiam Order

      Relator Andrina De Anda filed a petition for writ of mandamus in the above cause

seeking to enforce a forum selection clause contained in an attorney-client agreement.

The Court requests that the real parties in interest, Jason C. Webster, P.C. d/b/a The

Webster Law Firm and Jason C. Webster, or any others whose interest would be directly

affected by the relief sought, file a response to the petition for writ of mandamus on or
before the expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2,

52.4, 52.8.

      IT IS SO ORDERED.

                                                            PER CURIAM

Delivered and filed the
18th day of October, 2016.




                                              2